DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant states that Fig. 4 of Miyamoto does not explicitly disclose the new amendment.  However, it appears Fig. 6 of Miyamoto does teach the new amendment, as shown below.
Claim Rejections - 35 USC § 112
Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10: Lines 14-15 recites “a mounting portion” and “a machine carrier”.  These components have already been introduced in the claim. Thus, it is unclear if they are the same or different components.
Regarding claims 11-14: These claims are rejected due to their dependency to claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over, Miyamoto et al. (“Miyamoto”; US 2013/0270832) in view of Siegfriedsen (US 2010/0164232).
Regarding claim 1: Miyamoto discloses a generator (13, Fig 6) for a wind turbine comprising: 
a generator housing (131, Fig. 6); 
a rotatable main shaft (170) mounted to the generator housing; 
a rotatable hollow generator shaft (160), wherein the rotatable main shaft is configured to transmit a drive moment from a rotor blade hub (130a) to the generator (via 123) and is passed through the hollow generator shaft and is mounted coaxially with respect the rotatable hollow generator shaft (as shown in Fig. 6); 
a generator stator (132) having a first side, the generator stator further having a second side opposite the first side; and 
a generator rotor (133) mounted rotatably about a generator axis and relative to the generator stator, 

wherein the generator rotor is fixed to the hollow generator shaft (as shown in Fig. 6), and 
wherein the rotatable main shaft is configured to be non-rotatably connected to the rotor blade hub (via 150a and 123).
Miyamoto does not explicitly disclose the first side having a mounting portion for fixing the generator stator to a machine carrier of the wind turbine and wherein the single-stage transmission of the generator is an ancillary transmission and is mounted at a side of the generator that is opposite from the side of the generator having the mounting portion  for fixing the generator stator to the machine carrier.
However, Siegfriedsen discloses the first side of the generator having a mounting portion (38) for fixing the generator stator to a machine carrier (22) of the wind turbine,
wherein the single-stage transmission (18) of the generator is an ancillary transmission and is mounted at a side of the generator (20) that is opposite from the side of the generator having the mounting portion (38) for fixing the generator stator to the machine carrier (22, paragraph 0016).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator of Miyamoto to 
Regarding claim 2: Miyamoto discloses a single stage planetary transmission but does not explicitly disclose the single-stage transmission is a planetary transmission having a sun gear (connected to 160, paragraph 0053), a planet carrier (150a, 123) having a plurality of planet gears (124), and a ring gear (122), wherein the plurality of planet gears are engaged with the sun gear and with the ring gear (as shown in Fig. 6).
Regarding claim 3: Miyamoto discloses the sun gear is non-rotatably connected at the output side to the generator rotor (via 160).
Regarding claim 4: Miyamoto discloses the planet carrier is non-rotatably connected at the drive side to the rotor blade hub (as 150a is connected to 130a).  
Regarding claim 8: Miyamoto discloses wherein the planet carrier is non-rotatably connected to the main shaft (via 150a).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto and Siegfriedsen, as applied to claim 1, further in view of Urch (US 2018/0034356).
Regarding claim 9: Miyamoto discloses a single stage transmission but does not explicitly disclose the single-stage transmission is a magnetic transmission having an inner permanent-magnetic ring, a ferromagnetic intermediate ring and an outer permanent-magnetic ring.  
However, Urch discloses a magnetic transmission (Fig. 1a) having an inner permanent-magnetic ring (1, paragraph 0074), a ferromagnetic intermediate ring (2, paragraph 0071) and an outer permanent-magnetic ring (3, paragraph 0074).  
.
Allowable Subject Matter
Claims 10-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the wind turbine of claim 10, specifically comprising:
the single-stage transmission of the generator is an ancillary transmission and is mounted at a second side of the generator that is opposite from the first side of the generator having at which the rotor blade hub is arranged, in the context of the other components in the claim. 
Claims 11-14 are allowable due to their dependency to claim 10. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/           Primary Examiner, Art Unit 2832